On Motion of Mr. Hume of The Complainants Counsel, praying that The Agreement of the Partys their respective Sollicitors this day filed in this Court, may be made an Order of this Court, and reading the said Agreement contained in these words Vizt.
“Robert King and Hanah his Wife v. William Alston and Esther his Wife Cur: Cane:
“It is Agreed by Richard Allein Esq. Attorney of the Defendants and Robert Hume Attorney of the Plaintiffs, That The Plea filed in this Cause by the Defendants be withdrawn, with the usual Costs of Suit, and that the [25] Defendants do answer the Plaintiff’s Bill of Complaint within Sixteen days after the date hereof, or in default thereof That an Attachment do issue against them for their Contempt, and that this Agreement be made an Order of the Court of Chancery. Witness our hands this 13th of August Anno Dom. 1722.
The said Agreement is Ordered accordingly.
Intr.
Tho. Lamboll Deputy Register